DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 19 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (11/24/2020). The specification objections are withdrawn.
In light of applicant’s reference to [0054] of the specification, the examiner withdraws drawing objection of reference characters 313 and 323 not being mentioned in the specification.
The amendments to the drawings overcome the drawing objections from the previous office action (11/24/2020). All previous drawing objections are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Zahr (US 20160170415 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-6, 9-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa, in view of Zahr (US 20160170415 A1).
Regarding claim 1, Izumikawa teaches a construction machine for building or finishing a
 road (See excavator in Figure 1) the construction machine comprising: a working equipment
(See Para. [0019]; FIG. 1 where excavator comprises an upper turning body, a boom, and bucket) a display unit; (See Para. [0036], FIG. 2 reference character D3 and D3S) and a plurality of sensors, each sensor being configured to measure a value of an operating parameter of the construction machine, the sensors being configured to output data corresponding to the measured values to the display unit (See Para. [0020]; FIG. 1 a boom angle sensor S1, an arm angle sensor S2), and the display unit being configured to output a representation of at least a part of the construction machine together with the measured values of the operating parameters. (See Para. [0096]) 
Izumikawa teaches all of the elements of the current invention as stated above except wherein at least one sensor is provided to measure operating parameters relating to interaction with other machines external to the construction machine.
Zahr teaches it is known to provide a sensor to measure operating parameters relating to the interaction with other machines external to the construction machine. Zahr uses a feeder vehicle as the “other machine”. (See [0030] and FIG. 1; where the “distance sensor device” is used for measuring the distance between the road paver and the feeder. Here, the distance 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Izumikawa to incorporate the teachings of Zahr and provide the feeder vehicle and the at least one sensor to measure operating parameters relating to interaction with other machines (feeder vehicle). Doing so allows for “a type of “drawbar” between the feeder and the road paver, wherein this case there is no need to maintain a static distance between the two vehicles. Instead, the distance between the two vehicles is rather within a desired range that allows performing a reliable loading process of the paving material from the feeder to the road paver.” (Zahr, [0015])
Regarding claim 2, Izumikawa in view of Zahr teaches the construction machine according to claim 1, further comprising a camera (See Izumikawa; Figure 2, reference character S6) for recording a realtime representation of at least a part of the construction machine and transmitting the recorded real-time representation to the display unit. (See Izumikawa; Para. [0083])
Regarding claim 3, Izumikawa in view of Zahr teaches that the construction machine according to claim 1, wherein the operating parameters indicate at least one of movement of the construction machine, a function of the working equipment, operating mode of the working equipment, and/or position of the construction machine in an environment
Regarding claim 4, Izumikawa in view of Zahr further teaches the construction machine according to claim 1, wherein the measured values of the operating parameters and the representation of at least the part of the construction machine can be superimposed by the display unit. (See Para. [0096]; FIG. 6B, reference characters 451 & 452)
Regarding claim 5, Izumikawa in view of Zahr also teaches the construction machine according to claim 1, wherein the display unit is configured to output, in addition to the measured values of the operating parameters, at least one target value for at least one of the operating parameters. (See Izumikawa; Para. [0096]; FIG. 6B reference characters 432, 451 and 452, where  the "first target construction  surface display image 432 displays a relation between the bucket 6 and a target construction  surface schematically as tip guidance information.")
Regarding claim 6, Izumikawa in view of Zahr teaches the construction machine according to claim 1, wherein the construction machine is a road finisher (Excavator can be used as a road finisher as there is nothing in claim that requires any level of refinement in making a road) and the working equipment is at least one of a drive of the road finisher (See Izumikawa; Para. [0075], where the "drive mode represents a configuration status of a traveling hydraulic motor using a variable displacement motor."), a material hopper for receiving material used for road construction, a scraper conveyor for transporting the material from the material hopper to a spreading auger, a paving screed, a heater for the paving screed or a leveling cylinder for setting an attachment point of the paving screed, wherein at least one sensor is provided for measuring an operating parameter of the working equipment.
Regarding claim 9, Izumika in view of Zahr further teaches a method for displaying operating parameters of a construction machine for building or finishing a road (See the method comprising: measuring a value of an operating parameter of the construction machine with each of a plurality of sensors (See Izumikawa; Para. [0020]); and outputting the measured values to a display unit, wherein the display unit outputs a representation of at least a part of the construction machine together with the measured values of the operating parameters, (See Izumikawa; Para. [0036]; Para. [0083]) wherein at least one sensor is provided to measure operating parameters relating to interaction with other machines external to the construction machine. (See Zahr, [0030] and FIG. 1)
Regarding claim 10, Izumikawa further teaches the method according to claim 9, wherein the measured operating parameters are superimposed on the representation. (See Izumikawa; Para. [0096];FIG. 6B, reference characters 451 and 452)
Regarding claim 12, Izumikawa further teaches the method according to claim 9, wherein a real-time representation of at least a part of the construction machine is recorded by a camera and transmitted to the display unit (See Izumikawa; Para. [0083]), wherein the display unit is an interactive touch display and/or wherein the display unit represents an at least partially animated representation of at least the part of the construction machine. (See Izumikawa; Para. [0083], Para. [0109])
Regarding claim 13, Izumikawa in view of Zahr teaches the method according to claim 9, wherein, in addition to the measured operating parameters, target values of the operating parameters are displayed.
Regarding claim 14, Izumikawa in view of Zahr further teaches the method according to claim 9, wherein the display unit comprises an operating element ·with which an operator interacts ·with the representation and/or the measured operating parameters for controlling the construction machine. (See Izumikawa; Para. [0111], where the operator can change images to be displayed by a touch operation of a touch panel)
Regarding claim 15, Izumikawa in view of Zahr further teaches the method according to claim 9, wherein the construction machine is a road finisher (Excavator can be used as a road finisher as there is nothing in claim that requires any level of refinement in making a road) comprising a working equipment that is at least one of a drive of the road finisher (See Para. [0075], where the "drive mode represents a configuration status of a traveling hydraulic motor using a variable displacement motor."), a material hopper for receiving material used for road construction, a scraper conveyor for transporting the material from the material hopper to a spreading auger, a paving screed, a heater for the paving screed or a leveling cylinder for adjusting an attachment point of the paving screed, wherein at least one sensor measures an operating parameter of the working equipment.
Regarding claim 16, Izumikawa in view of Zahr further teaches the construction machine according to claim 1, wherein the construction machine comprises a road finisher (See excavator in Izumikawa; FIG. 1), and the at least one sensor is configured to measure operating parameters relating to the interaction with a feeder vehicle. 
Regarding claim 17, Izumikawa in view of Zahr further teaches the construction machine according to claim 1, wherein the at least one sensor is configured to measure a distance between the construction machine and another vehicle. (See Zahr [0030] which includes a radar sensor configured to measure the distance between a road paver and a feeder vehicle.)
Regarding claim 18, Izumikawa in view of Zahr further teaches the method according to claim 9, wherein the construction machine comprises a road finisher (See Izumikawa; FIG. 1 excavator), and the another machine is a feeder vehicle. (See Zahr, FIG. 1, feeder vehicle 2)
Regarding claim 19, Izumikawa in view of Zahr further teaches the method according to claim 9, further comprising measuring, with the at least one sensor, a distance between the construction machine and the another machine. (See Zahr [0030] which includes a radar sensor configured to measure the distance between a road paver and a feeder vehicle.)
Claims  7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in view of Zahr, and further in view of Friend (US 8918246 B2).
Regarding claims 7, 8, and 11, Izumikawa in view of Zahr teaches the construction machine according to claims 1 and a method of claim 9 (excavator in Figure 1), having a display unit. (FIG. D3 & D3S) Izumikawa teaches all of the elements of the current invention as stated above except a display unit which comprises a touch display or virtual reality glasses (claim 7); the virtual reality glasses adapted to display at least one parameter of the working equipment when the working equipment is in a field of view of an operator of the construction machine (claims 8 and 11); and the alternative limitation of the operating parameters of the working equipment are displayed in a list area when the working equipment is not in the field of view of the operator (claim 11).
Friend teaches it was known to implement the display unit to include virtual reality glasses as a display unit in a construction machine (FIG. 2) adapted to display at least one operating parameter of the working equipment (Col. 9, lines 59-67 & Col. 10 lines 3-5) when the working equipment was in a field of view of an operator of the construction machine (FIG. 2, Col. 5 lines 41-57, & Col. 6 lines 55-66). 
The purpose of the virtual reality glasses is to enable operators to view the operating parameters through "augmentation data without having to move their head" (Col. 4, lines 46-47). 
Friend further teaches the method according to claim 11, wherein the display unit comprises virtual reality glasses (FIG. 2) that display information dependent on a field of view of an operator (Col. 5, lines 41-57), and wherein operating parameters of a working equipment are displayed associated with the working equipment when the working equipment is in the field of view of the operator (FIG. 2, Col. 5 lines 41-57, & Col. 6 lines 55-66), and/or the operating parameters of the working equipment are displayed in a list area when the working equipment is not in the field of view of the operator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Izumikawa in view of Zahr to incorporate the virtual reality glasses taught by Friend adapted to display operating parameters of the equipment in the field of view of the operator in order to enable the operator's ability to view at least one operating parameter of the working equipment through the information received .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 03/17/2021Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661